            Case 2:18-cv-02130-JCM-NJK Document 5 Filed 11/28/18 Page 1 of 2



 1   KURT BONDS
     Nevada Bar No. 6228
 2   TREVOR WAITE
     Nevada Bar No. 13779
 3   ALVERSON TAYLOR & SANDERS
     6605 Grand Montecito Parkway, Suite 200
 4   Las Vegas, Nevada 89149
     Telephone: (702) 384-7000
 5   Facsimile: (702) 385-7000
     Email: kbonds@alversontaylor.com
 6   Email: twaite@alversontaylor.com
     Counsel for Trans Union LLC
 7

 8                          IN THE UNITED STATES DISTRICT COURT
 9                                 FOR THE DISTRICT OF NEVADA

10
      NANCY SLOANE,                                      Case No. 2:18-cv-02130-JCM-NJK
11
                             Plaintiff,                  JOINT STIPULATION AND ORDER
12                                                       EXTENDING DEFENDANT TRANS
      v.
                                                         UNION LLC’S TIME TO FILE AN
13                                                       ANSWER OR OTHERWISE RESPOND
      TRANS UNION, LLC, and CREDIT
      SERVICE COMPANY,                                   TO PLAINTIFF’S COMPLAINT (FIRST
14                                                       REQUEST)
15                           Defendants.

16

17          Plaintiff Nancy Sloane (“Plaintiff”) and Defendant Trans Union LLC (“Trans Union”),
18   by and through their respective counsel, file this Joint Stipulation Extending Defendant Trans
19   Union’s Time to File an Answer or Otherwise Respond to Plaintiff’s Complaint.
20          On November 6, 2018, Plaintiff filed her Complaint. The current deadline for Trans
21   Union to answer or otherwise respond to Plaintiff’s Complaint is December 4, 2018. Trans
22   Union is in need of additional time to investigate Plaintiff’s claims and respond to the allegations
23   and details in Plaintiff’s Complaint.
24   ///
25   ///
26   ///
27   ///
28
                                                                                                    1
                                                                                             KB/25944
     3356001.1
            Case 2:18-cv-02130-JCM-NJK Document 5 Filed 11/28/18 Page 2 of 2



 1
            Plaintiff has agreed to extend the deadline in which Trans Union has to answer or
 2
     otherwise respond to Plaintiff’s Complaint up to and including December 27, 2018. This is the
 3
     first stipulation of time for Trans Union to respond to Plaintiff’s Complaint.
 4
            Dated this 28th day of November, 2018
 5

 6                                                 ALVERSON TAYLOR & SANDERS
 7
                                                   //S// Kurt R. Bonds
 8                                                 Kurt Bonds
 9                                                 Nevada Bar No. 6228
                                                   Trevor Waite
10                                                 Nevada Bar No. 13779
                                                   6605 Grand Montecito Parkway, Suite 200
11                                                 Las Vegas, NV 89149
                                                   Telephone: (702) 384-7000
12                                                 Facsimile: (702) 385-7000
13                                                 Email: kbonds@alversontaylor.com
                                                   Email: twaite@alversontaylor.com
14                                                 Counsel for Trans Union LLC
15          Dated this 28th day of November, 2018
16                                                 HAINES & KRIEGER, LLC
17                                                 //S// David H. Krieger
18                                                 David H. Krieger, Nevada Bar No. 9086
                                                   8985 S. Eastern Avenue, Suite 350
19                                                 Henderson, NV 89123
                                                   Telephone: (702) 880-5554
20                                                 Facsimile: (702) 383-5518
                                                   Email: dkrieger@hainesandkrieger.com
21

22

23                                                ORDER
24          The Joint Stipulation for Extension of Time for Trans Union LLC to file an answer or
25   otherwise respond is so ORDERED AND ADJUDGED.
26                November
            Dated this ______ 29
                              day of ______________________, 2018.
27
                                                   UNITED STATES MAGISTRATE JUDGE
28
                                                                                                  2
                                                                                           KB/25944
     3356001.1
